DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Claim Interpretation
Claim 1 has the method of assembly (or manufacturing) phrase “a wire pulled out from the rear surface portion side”.  MPEP 2113 states;
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 
The examiner will therefore give this phrase little patentable weight.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Okamura et al.
A connector fig. 1, comprising: 
a housing 18/16/13 including a rear surface 13 portion facing rearward fig. 3 and a housing side surface portion 182/152b facing laterally (figures 3 & 9); and 
a cover 15 held on the housing fig. 3, the cover surrounding a wire 28a pulled out from the rear surface portion side (figures 3 & 6), 
wherein: 

a restricting portion 182/152b is provided to straddle between the housing side surface portion and the cover side surface portion (fig. 1 & 3 & 9).
Claim 5 Okamura discloses that the restricting portion 182/152b includes a plate-like covering portion for covering a clearance between the cover and the housing (figures 1, 7 & 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al.
Okamura discloses that the restricting portion includes a rib 182b arranged at an interval on the covering portion fig. 9, and the rib is provided from the covering portion to the cover side surface portion (figures 2, 3, 9 & 10).
Okamura does not disclose a plurality of ribs. 
At the time the invention was made it would have been well known to one of ordinary skill in connector art to include more than one rib. A motivation for this modification to Okamura would be to strengthen the connector.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itsuki et al teaches in figures 3 & 4 a housing, cover and cover side surface portion.
Nakai et al teaches in figure 2 a cover, housing and a housing side surface portion.
Komori et al teaches in figure 9 a cover, housing and restricting portion.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/           Primary Examiner, Art Unit 3649                                                                                                                                                                                             /M.C.Z/Primary Examiner, Art Unit 3649